Exhibit 10.1

 

AMENDMENT NO. 1 TO SUBSCRIPTION AGREEMENT

 

This AMENDMENT NO. 1 TO SUBSCRIPTION AGREEMENT, dated as of October 12, 2020
(this “Amendment”), is entered into by and between PropTech Acquisition
Corporation, a Delaware corporation (the “Company”), and the subscriber or
subscribers set forth under “Subscriber” on the signature page hereto (each and
together (where applicable), the “Subscriber”).

 

WHEREAS, the Company and the Subscriber previously entered into that certain
Subscription Agreement, dated July 30, 2020 (the “Subscription Agreement”);

 

WHEREAS, pursuant to Section 9.f. of the Subscription Agreement, the
Subscription Agreement may be modified by an instrument in writing signed by the
party against whom enforcement of such modification is sought, provided that
Sections 4, 9(f) and 9(h) of the Subscription Agreement may not be amended in a
manner that is material and adverse to the Placement Agent without the written
consent of the Placement Agent; and

 

WHEREAS, in connection with the foregoing, the Company and the Subscriber desire
to amend the Subscription Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Subscriber hereby agree, effective as of the
date first written above, as follows:

 

1.  Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to them in the Subscription Agreement.

 

2.  Amendment of Section 6 of the Subscription Agreement. Section 6
(‘Termination’) of the Subscription Agreement is hereby amended by deleting the
date “December 31, 2020” and replacing it with “January 31, 2021”.

 

3.  No Other Modification. Except to the extent specifically amended herein, the
Subscription Agreement remains unchanged and in full force and effect. This
Amendment will be governed by and subject to the terms of the Subscription
Agreement, as amended by this Amendment. From and after the date of this
Amendment, each reference in the Subscription Agreement to “this Subscription
Agreement,” “hereof,” “hereunder” or words of like import, and all references to
the Subscription Agreement in any and all agreements, instruments, documents,
notes, certificates and other writings of every kind of nature (other than in
this Amendment or as otherwise expressly provided) will be deemed to mean the
Subscription Agreement, as amended by this Amendment, whether or not this
Amendment is expressly referenced.

 

4.  Other Terms. The provisions of Section 9 of the Subscription Agreement
(where applicable) are incorporated herein by reference and shall apply to the
terms and provisions of this Amendment and the parties hereto, mutatis mutandis.

 

*                     *                     *

 





 

 

IN WITNESS WHEREOF, each of the parties hereto have causes this Amendment to be
executed by its duly authorized representative as of the date first written
above.

 

  COMPANY   PROPTECH ACQUISITION CORPORATION       By:     Name:  M. Joseph Beck
  Title:  Co-Chief Executive Officer and Chief          Financial Officer

 

[Signature Page to Amendment]

 





 

 

  SUBSCRIBER      
[                                                               ]       By:
                                             Name:      Title:  

 

[Signature Page to Amendment]

 

 

 



 

 